GROVER SELLERS
A'PTIJRx*:YGMSEIULWL
    Honorable C. J. Wilde             Opinion No. O-6496
    County Auditor                    Re: Matter of a county's holding
    Nueces County                          a special election for tax
    Corpus Christi, Texas                  allocation and a constitutional
                                           amendment at the same t&me.
   Dear Mr. Wilde:
        Your request for an opinion from this Department touching the
   above subject matter is as follows:
               "Inas much as Nueces County and other counties will
          hold an election on August 28th covering a constitutional
          amendment, would it be possible to hold this election, to-
          gether with an election on the reallocation of taxes? If
          this is possible the county would be able to save a consid-
          erable amount of money by holding both elections at the same
          time. Please advise whether there is any legal reason tkt we
          could not hold both the elections on the same date."
         There is no legal reason why your county may not hold its elec-
    tion on the day set for the election involving the constitutional
    amendment. Of course, the two elections are separate elections, and
    each must be held and conducted in all respects as such, but there
    is no reason why they may not be held on the same day, by the same
    officers, and at the same voting boxes.
         We are handing you herewith copies of our Opinions Nos. 0-2853
    and O-4872, which discuss more fully the question here decided, and
    we affirm the holdings there made.
          Trusting that what we have said fully answers your inquiry, we
    are
                                           Very truly yours,
                                       ATTORNEY GENERAL OF TEXAS


                                                       Ocie Speer
                                                        Assistant

    OS-m?
    Enclosures